Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 10 – 12, 18 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US Pat. No. 6952821), hereinafter referred to as Schreiber in view of Du et al. (US Pat. No. 7793278), hereinafter referred to as Du and in further view of Schaad et al. (US Pub. No. 20190268258), hereinafter referred to as Schaad. 

Referring to claim 1, Schreiber discloses a system for facilitating exchange of data between a first memory (first memory, col. 2, line 18) and a second memory (second memory, col. 2, line 19), the system comprising: 
(i) selecting the master access based on, at least in part, the structure of the master data (partially affine array in main memory, col. 4, line 51), and 


receiving a mapping between master structure (partially affine array in main memory, col. 4, line 51) of master data stored in the first memory (first memory, col. 2, line 18) and a local structure (local memory, col. 2, line 67) of local data stored in the second memory (second memory, col. 2, line 19); and 

Du discloses, what Schreiber lacks, a first processor (processing unit 110, fig. 1) programmed to derive a communication operation (partitioning module 104 that analyzes portions of source code stream 106 to determine if portions of the source code can be partitioned into code segments that can be parallelized, that is, segments that can be run simultaneously on the multiple processing units 110, col. 3, lines 20 - 25) comprising: (i) master access to the master data, the master access being based on the mapping and a characteristic of the master structure.
Schreiber and Du are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schreiber and Du before him or her, to modify the system of Schreiber to include the multiple processing unit of Du. 
	The suggestion/motivation for doing so would have been to enable parallel processing to improve system performance. 
Therefore, it would have been obvious to combine Du with Schreiber to obtain the invention as specified in the instant claim.


Schreiber and Schaad are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schreiber and Schaad before him or her, to modify the system of Schreiber to include the bulk communication of Schaad. 
	The suggestion/motivation for doing so would have been to all flexibility of the network communication. 
Therefore, it would have been obvious to combine Schaad with Schreiber to obtain the invention as specified in the instant claim(s).

As to claim 2, Schreiber discloses the system of claim 1, wherein at least one of the structure of the master data and the structure of the local data comprises at least one dimension and a sequence of indices corresponding to each dimension (i.e. two dimensional way, col. 4, line 18).  

As to claim 3, Schreiber discloses the system of claim 1, wherein the parameter comprises at least one of a number of data transfer operations required for the total data transfer, and a size of data to be transferred for the total data transfer (store portion of array, col. 3, line 33).  

As to claim 4, Du discloses the system of claim 1, wherein the local data is based on, at least in part, a local memory compaction corresponding to a portion of a specified computation, the portion being designated to the second processor (code segment 106, fig. 1).  

As to claim 6, Du discloses the system of claim 1, wherein the local data is at least one of processed and to be processed by the second processor (multiple processor, fig. 1).  

As to claim 10, Schreiber discloses the system of claim 1, wherein: the structure of the master data comprises at least one dimension; the structure of the local data comprises at least one dimension; and at least one dimension of the local data structure is smaller than a corresponding dimension of the master data structure (perform affine array reindexing 606, fig. 6).  

As to claim 11, Du discloses the system of claim 1, wherein: the local data comprises at least one set of data elements; and 52the first processor is further programmed to derive the data transfer operation by computing: (i) a count representing a number of sets of data elements; and (ii) a size of each set of data elements (partitioning module 104, fig. 1).  

As to claim 12, Schreiber discloses the system of claim 11, wherein to compute the size of a set of data elements the first processor is further programmed to determine a size of a data element (store portion of array, col. 3, line 33).  

As to claim 18, Du discloses the system of claim 1, wherein the first processor is programmed to derive the data transfer operation by determining at least one of: 
(i) a start address in the first memory (code segment A, fig. 1), and 
(ii) a starting address in the second memory (code segment B, fig. 1).   




As to claim 22, Du discloses the system of claim 1, wherein the second processor comprises the first processor (processing unit 110, fig. 1).  

As to claim 23, Schreiber discloses the system of claim 1, wherein the first processor is programmed to derive a sequence of data transfer operations, the sequence comprising the data transfer operation, and each data transfer operation in the sequence corresponding to a loop index and being further based on, at least in part, the loop index (step 304B, fig. 3).   


Allowable Subject Matter
Claims 5, 7 – 9, 13 – 17, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184